Citation Nr: 1721280	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  11-09 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased disability rating for degenerative joint disease (DJD) of the lumbar spine evaluated as 10 percent disabling prior to June 28, 2011, and as 20 percent thereafter. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1976 to June 1982, with subsequent active duty training in the reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified in a video conference hearing before the undersigned Veterans Law Judge (VLJ) in November 2012.  A transcript of the hearing is of record.

This Board previously remanded this issue to the Agency of Original Jurisdiction (AOJ) in April 2014 and February 2016 for additional development.  The case has now returned to the Board for additional appellate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to conduct an additional VA examination in light of the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  Disabilities evaluated on the basis of limitation of motion, such as the Veteran's lumbar spine disability, require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2016), pertaining to functional impairment.  The Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if appropriate, with range of motion measurements of an opposite undamaged joint.  The Veteran's lower back was most recently examined by VA in September 2016, but unfortunately, the examination report does not fully meet the specifications of Correia.  The examination report contains range of motion testing for what is presumably active motion and weight-bearing and nonweight-bearing, but not for passive motion.  An additional examination is therefore necessary under 38 C.F.R. § 3.159(c)(4) to ensure compliance with the Court's decision in Correia.

Also, since the record indicates that the Veteran continues to receive VA treatment for his service-connected conditions, updated VA treatment records should be obtained and associated with the claims file.  The AOJ should also request that the Veteran provide the details concerning any outstanding private treatment records related to the issue being decided herein, and have the Veteran submit the necessary authorizations required to obtain any such records.

The Board notes that the November 2016 Supplemental Statement of the Case (SSOC) issued subsequent to the Board's February 2016 remand rendered a decision on the issue of entitlement to service connection for bowel or obstipation problems, due to service connected lumbar spine disability.  The Board's February 2016 remand concerned the issue of entitlement to an increased disability rating for degenerative joint disease (DJD) of the lumbar spine in excess of 10 percent from August 24, 2004 to June 28, 2011, and in excess of 20 percent thereafter.  While bowel or obstipation problems are to be considered when evaluating a disability of the spine under 38 C.F.R. § 4.71(a), Diagnostic Codes 5235 to 5243 at Note 1, the AOJ improperly recharacterized the issue on appeal.  Therefore, on remand the AOJ must readjudicate the Veteran's entire claim as identified above, and not solely the issue presented in the November 2016 SSOC.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding post-service treatment records from the Atlanta, GA VA Medical Center from August 2016 to present.

2.  After obtaining any necessary authorizations from the Veteran, associate with the claims file any outstanding private treatment records relevant to the issue currently on appeal.

3.  After associating all outstanding private and VA treatment records with the claims file, schedule the Veteran for an appropriate VA examination to determine the current severity of the service-connected DJD of the lumbar spine.  The claims file should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  

The examination must include range of motion studies of the thoracolumbar spine.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The thoracolumbar spine must be tested for pain on both active and passive range of motion with weight bearing and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The examiner should further address whether there is ankylosis of the thoracolumbar spine.  The examiner should discuss whether the Veteran's disability has resulted in doctor-prescribed bed rest; if so, the examiner should address the frequency and duration of such bed rest in the past 12 months.

The examiner should also identify any evidence of neurological disorders, including the service-connected radiculopathy of the lower extremities and any bowel or bladder impairment.  Any sensory or motor impairment in the extremities due to service-connected disability should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.  

The complete bases for all medical opinions must be provided.

4.  The AOJ should then readjudicate the issue on appeal, to include all orthopedic and neurologic manifestations of the Veteran's lower back disability.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a SSOC and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

